Citation Nr: 0619132	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for acquired deformity of ninth dorsal vertebra.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1946.  He is a World War II veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 20 percent evaluation for 
acquired deformity of ninth dorsal vertebra.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected deformity 
acquired ninth dorsal vertebra is characterized by self-
described frequent flare-ups which occur once or twice a 
month, and flexion limited to 60 degrees, extension to 15 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 10 degrees, and bilateral rotation to 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
acquired deformity of ninth dorsal vertebra have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5291 (2002), Diagnostic Code 5010, 
5235 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter sent to the veteran.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the 20 percent evaluation contemplates.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA outpatient 
reports from February 1987 to July 1999.  Finally, VA 
provided the veteran with an examination in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).
II.  Decision   

The veteran claims that the service-connected acquired 
deformity of ninth dorsal vertebra is worse than the current 
20 percent evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5291, which 
addressed limitation of motion of the thoracic spine, 
provided for a noncompensable evaluation when limitation of 
motion was slight and a 10 percent evaluation when limitation 
of motion was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 
100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine - 
40 percent disabling.  

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 20 percent for 
acquired deformity of ninth dorsal vertebra.  The evidence in 
the claims file shows the veteran injured his back while in 
service in 1946.  At the October 2004 VA examination, the 
veteran stated that he has had many years of back pain in the 
lower thoracic spine area.  He explained during the 
examination that his low back pain is "intermittent and does 
not bother him everyday."  The veteran added that he has 
"brief flare-ups" of back pain which last for an hour to an 
hour and half, and occur once or twice a month.  Upon 
physical examination of the veteran, the examiner noted that 
there was no muscle spasm or evidence of weakness.  The 
examiner reported the range of motion as follows:  flexion 60 
degrees, extension 15 degrees, lateral bend left 10 degrees, 
lateral bend right 20 degrees, rotation left and right 10 
degrees.

Initially, the Board notes that the veteran's disorder was 
currently rated as 20 percent disabling under Diagnostic 
Codes 5010 in December 1999.  A 20 percent rating is the 
maximum rating available under Diagnostic Code 5010 and thus 
this Diagnostic Code does not assist him in obtaining a 
higher evaluation.  

Considering the veteran's disability under the former 
criteria, Diagnostic Code 5285, a higher evaluation cannot be 
granted as the veteran has not been shown to be bedridden nor 
has there been any report of cord involvement.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  He also has not been shown to 
need a neck brace or long leg braces.  Id.  Combining the 10 
percent evaluation under Diagnostic Code 5285 and 5291 would 
not assist the veteran in obtaining an evaluation in excess 
of 20 percent for acquired deformity of ninth dorsal 
vertebra.  The veteran cannot obtain a higher evaluation 
under Diagnostic Code 5291, as the 20 percent evaluation he 
currently has is higher than the maximum evaluation under 
that Diagnostic Code.

Considering the veteran's service-connected disability under 
the amended criteria, an evaluation in excess of 20 percent 
would not be warranted as well.  As noted above, a disability 
evaluation greater than 20 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  However, range-of-motion testing of the lumbar spine 
in October 2004 revealed flexion of 60 degrees, extension of 
15 degrees, lateral bending of 30 degrees, and bilateral 
external rotation of 10 degrees.  Thus, the veteran's lumbar 
spine demonstrated flexion greater than 30 degrees, as well 
as motion in every direction, thereby precluding a findings 
of ankylosis.  These findings are consistent with a 20 
percent evaluation for orthopedic manifestations.  It must be 
noted that Diagnostic Code 5285 was eliminated with the 
changes made in 2003, and thus there is not a Diagnostic Code 
under the amendments to provide for an additional 10 percent 
evaluation based upon a demonstrable deformity of a vertebral 
body.  Thus, even if the veteran met the criteria for a 20 
percent evaluation under the amended criteria, he could not 
obtain a separate 10 percent evaluation for a demonstrable 
deformity of a vertebral body.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  Specifically, in the October 2004 VA 
examination, the examiner stated that the old thoracic spine 
injury sustained in service caused "minimal discomfort and 
no limitations of activities."  Such is evidence against a 
finding that the veteran has any more than moderate 
functional impairment.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for acquired deformity of ninth dorsal vertebra, 
and that in such cases, the Board must consider whether 
staged ratings should be assigned based upon the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, there is no evidence that there have been changes in 
the veteran's medical status regarding his back disability.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent for the veteran's acquired deformity of ninth dorsal 
vertebra.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for acquired deformity of ninth dorsal vertebra is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


